EXHIBIT 10.2

 

AMENDMENT
TO
LEASE

 

This Amendment to Lease (this “Amendment”) is dated this 23rd day of November,
2005, and is made by DLS INVESTMENTS, LLC, as “Lessor” and McCORMICK & SCHMICK
RESTAURANT CORP., a Delaware corporation, as “Lessee.”  This Amendment amends
the “Lease” dated June 18, 2004, executed by Lessor and Lessee (together with
this Amendment, the “Lease”) for the leased premises (the “Premises”) located at
the property commonly known as the Maurice Dear Building at 411-417 SW 12th
Avenue, Portland, Oregon.

 

R E C I T A L S

 

A.                                   The Original Term of the Lease expires at
midnight on October 12, 2009. At the option of Lessee, the Lease may be renewed
at the end of the Original Term for an additional five (5) year period (the
“First Renewal Term”), and may be renewed again at the end of the First Renewal
Term for an additional five (5) year period (the “Second Renewal Term”), on the
same terms and conditions, except that the minimum rental for the First and
Second Renewal Terms is as provided in Sections 3.3 and 3.4 of the Lease.

 

B.                                     Lessor and Lessee have agreed to revise
the Lease for the mutual benefit of the parties.

 

C.                                     Lessee is also the lessee under the lease
(“Adjacent Lease”) dated October 13, 1994, between William P. McCormick as
lessor, and Lessee’s predecessor in interest, Jake’s Restaurant, Inc., as
lessee, as evidenced by a Memorandum of Lease recorded October 13, 2001, under
recording no. 2001-136839, records of Multnomah County, Oregon.  The lessor’s
interest under the Adjacent Lease is now held by BOIN PROPERTIES, LLC, an Oregon
limited liability company (the “Adjacent Lessor”).  The Adjacent Lease is for
premises (the “Adjacent Premises”) located in the real property (the “Adjacent
Property”) commonly known as 401-409 SW 12th Avenue, Portland, Oregon, and
legally described on the attached Exhibit A.

 

D.                                    Lessee operates its restaurant business
using both the Premises and the Leased Premises.

 

E.                                      Adjacent Lessor is seeking financing
from PRUDENTIAL MORTGAGE CAPITAL COMPANY, LLC, a Delaware limited liability
company, (“Prudential”) in order to refinance the Adjacent Property.  Prudential
is unwilling to lend on the Property without the Lease amendments in this
Amendment for the protection of Adjacent Lessor’s mortgagees.

 

A G R E E M E N T

 

THEREFORE, Lessor and Lessee agree as follows:

 

1.                                       Lease Extension.  Lessee hereby
exercises the First and Second Renewal Terms, thereby resulting in a Lease
expiration date of midnight on October 12, 2019, and Lessor hereby accepts
Lessee’s exercise of the Renewal Terms.  At the option of the Lessee, the Lease
may be renewed at the end of the Second Renewal Term for an additional five
(5) year period (the “Third Renewal Term”), and may be renewed again at the end
of the Third Renewal Term for an additional five (5) year period (the “Fourth
Renewal Term”), on the same

 

--------------------------------------------------------------------------------


 

terms and conditions as contained in the Lease, except that the Base Rent for
said Third and Fourth Renewal Terms shall be as hereinafter provided.  Lessee
shall exercise the renewal options by written notice to Lessor given at least
180 days prior to expiration of the preceding term.

 

2.                                       Base Rent.  Section 3.1 and Sections
3.3 through 3.5 of the Lease are hereby deleted in their entirety and replaced
with the following:

 

Section 3.1.                                Base Rent.  Lessee covenants and
agrees to pay to Lessor rentals for the leased Premises in the amount of
$10,080.00 for each and every month during the term of the Lease on or before
the first day of each month, as adjusted pursuant to the provisions of
Section 3.5 below. If a rent escalation or any Renewal Term occurs on other than
the first day of a calendar month, then the corresponding increase in Base Rent
shall be prorated for such partial month.

 

Section 3.3                                   Rent for First Renewal Term.  The
Base Rent for the first year of the First Renewal Term shall equal the dollar
amount specified in Section 3.1 above increased by the percentage change in the
Consumer Price Index comparing the Consumer Price Index figure for the calendar
month immediately preceding the commencement of the Original Term and the
Consumer Price Index for the calendar month preceding the commencement of the
first lease year of the First Renewal Term; provided, however, that such
fraction shall not in any event result in a decrease in Base Rent.  The Consumer
Price Index shall mean the “All Urban Consumers – All Items – U.S. city average
(1982-1984=100)” published by the United States Department of Labor, provided,
however that if it is not so published for such calendar month, then the most
recent calendar month or other period shall be used and further provided,
however, that if hereafter the Department of Labor shall use a different
standard reference base, an adjustment shall be made therein for purposes of the
provisions of this Lease, using such conversion factor, formula or table for
making such adjustments as is published by the Department of Labor, or if the
Department of Labor does not publish the same, then as published by Prentice
Hall, Inc., the Bureau of National Affairs, Commerce Clearing House or any other
nationally recognized publisher of similar statistical information, as selected
by Landlord.  All subsequent adjustments during the First Renewal Term shall be
determined pursuant to Section 3.5 below.

 

Section 3.4                                   Rent for Second Renewal Term.  The
Base Rent for the first year of the Second Renewal Term shall equal the dollar
amount specified in Section 3.1 above, increased by the percentage change in the
Consumer Price Index comparing the Consumer Price Index figure for the calendar
month immediately preceding the commencement of the Original Term and the
Consumer Price Index for the calendar month preceding the commencement of the
Second Renewal Term; provided, however that such adjustment shall not in any
even result in a decrease in Base Rent.  All Subsequent adjustments during the
Second Renewal Term shall be determined pursuant to Section 3.5 below.

 

Section 3.5                                   Escalation.  The Base Rent
provided in Sections 3.1 (related to the Original Term), 3.3 (related to the
First Renewal Term) and 3.4 (related to the Second Renewal Term) shall be
adjusted on the third anniversary of the commencement date of the Original Term,
the First Renewal Term and the Second Renewal Term respectively, and Lessee
shall upon such adjustment pay the adjusted amount as the Base Rent.  The
adjustment shall equal the

 

--------------------------------------------------------------------------------


 

percentage change in the Consumer Price Index figure for the calendar month
immediately preceding the commencement of the applicable Original Term or
Renewal Term and the Consumer Price Index figure for the calendar month
immediately preceding the effective date of the adjustment; provided, however
that such adjustment shall not in any event result in a decrease in Base Rent.

 

3.                                       Base Rent.  The Base Rent for the
balance of the Original Term shall be as provided in Section 3.1, subject to
adjustment pursuant to the provisions of Section 3.5.  The Base Rent for the
First Renewal Term shall be as provided in Section 3.3, subject to adjustment
pursuant to the provisions of Section 3.5.  The Base Rent for the Second Renewal
Term shall be as provided in Section 3.4, subject to adjustment pursuant to the
provisions of Section 3.5.  The Base Rent for the Third and Fourth Renewal Terms
shall be the Fair Market Rental Rate of the Premises but in no event less than
the Base Rent in effect during the last month of the preceding term.

 

As used herein “Fair Market Rental Rate” shall mean the annual minimum rental
rate that Lessor should reasonably be able to obtain for the Premises effective
the first day of the applicable Renewal Term.  Fair Market Rental Rate shall be
based upon the prevailing rental rate for space comparable to the Premises in
terms of size, location, condition and other relevant factors, and taking into
account the term of the applicable Renewal Term, the Permitted Use and the other
provisions of this Lease.

 

Lessor shall provide notice to Lessee of its determination of the Fair Market
Rental Rate within sixty (60) days after Lessee exercises its right to extend
the Term.  Within ten (10) days after receiving such determination (“Lessee’s
Review Period”), Lessee shall elect, in writing, to do one of the following:
(1) accept Lessor’s determination, or (2) object to Lessor’s determination and
with such objection set forth Lessee’s determination of the Fair Market Rental
Rate.  If Lessee fails to so accept or object in writing within Lessee’s Review
Period, Lessee shall conclusively be deemed to have objected to the Fair Market
Rental Rate determined by Lessor.  If Lessee so objects, Lessor and Lessee shall
use good faith to agree upon such Fair Market Rental Rate.  If Lessor and Lessee
fail to reach agreement within fifteen (15) days following Lessee’s Review
Period, then the matter shall be submitted to arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (or its
successor or, if none, a like organization) then in effect.  Such determination
shall be final and binding upon the parties.  Lessee shall have ten (10) days
after receipt of such determination to irrevocably elect by written notice to
Lessor that it revokes its election to exercise the applicable renewal term and,
in such event, the Lease shall terminate upon the expiration of the Second
Renewal Term or Third Renewal Term, as applicable.

 

The Base Rent provided above for the Third and Fourth Renewal Terms shall be
adjusted on the third anniversary of the commencement date of the First Renewal
Term and Second Renewal Term, and Lessee shall upon such adjustment pay the
adjusted amount as the Base Rent.  The adjustment shall equal the percentage
change in the Consumer Price Index figure for the calendar month immediately
preceding the commencement of the applicable Renewal Term and the Consumer Price
Index figure for the calendar month immediately preceding the effective date of
the adjustment; provided, however, that such adjustment shall not in any event
result in a decrease in Base Rent. 

 

4.                                       Assignment of Leasehold as Security for
Adjacent Lease.  Lessor hereby consents to Lessee’s assignment of the Lease to
Adjacent Lessor as security for Lessee’s obligations under the Adjacent Lease. 
Upon notice from Adjacent Lessor or Prudential that because of Lessee’s uncured
default under the Adjacent

 

--------------------------------------------------------------------------------


 

Lease, Adjacent Lessor has succeeded to Lessee’s rights under the Lease, Lessor
shall accept Adjacent Lessor as successor in interest to Lessee’s interest under
the Lease.

 

5.                                       Lease Defaults.  Lessor agrees to give
Adjacent Lessor and Prudential a duplicate copy by certified mail of any and all
notices of default which Lessor may from time to time give to or serve upon
Lessee pursuant to the provisions of the Lease.  No notice by Lessor to Lessee
shall be deemed to have been given unless and until a copy thereof has been
given to Adjacent Lessor and Prudential.

 

6.                                       Notice to Adjacent Lessor and
Prudential & Opportunity to Cure.  Lessor agrees that Lessee shall not be in
default under the Lease until sixty (60) days after written notice to Adjacent
Lessor and Prudential.  Lessor agrees to accept performance by Adjacent Lessor
or Prudential as curing Lessee’s Lease defaults.  If Lessee fails to cure any
default within the time allowed elsewhere in the Lease, then Lessor may only
terminate the Lease:  (a) upon an additional sixty (60) days notice to Adjacent
Lessor and Prudential; and (b) if Adjacent Lessor or Prudential fails to cure
the defaults described in such notice within such sixty days; or (c) if the
default is non-monetary and cannot reasonable be cured within such period and
Adjacent Lessor or Prudential has not begun cure within such sixty day period
and proceeds diligently and continuously to complete cure.  All rights of Lessor
to terminate the Lease as the result of any Lessee default are subject to and
conditioned upon Lessor first having given Adjacent Lessor and Prudential
written notice of the Lessee’s default and written notice of Lessee’s failure to
cure the default, and having given Adjacent Lessor and Prudential opportunity to
cure as provided in this Amendment.

 

7.                                       Defaults not Susceptible of Cure. 
Neither Adjacent Lessor nor Prudential shall have any obligation to cure any
default which is not susceptible of cure by Adjacent Lessor or Prudential or are
personal to Lessee, if all monetary obligations due Lessor are current and
either Adjacent Lessor or Prudential is either diligently proceeding to
foreclose its lien on the Lease or the Adjacent Property, or such foreclosure is
stayed by court order.  If Adjacent Lessor or Prudential is prohibited by any
process or injunction issued by any court or by reason of any action by any
court having jurisdiction of any bankruptcy, debtor rehabilitation or insolvency
proceedings involving Lessee from commencing or prosecuting foreclosure or other
appropriate proceedings in the nature thereof, the times specified in this
Amendment for commencing or prosecuting such foreclosure or other proceedings
shall be extended for the period of such prohibition; provided that Adjacent
Lessor or Prudential shall have fully cured any default in the payment of any
monetary obligations of Lessee under the Lease and shall continue to pay
currently such monetary obligations as and when the same fall due; and further
provided that Adjacent Lessor or Prudential diligently attempts to remove any
such prohibition.

 

8.                                       Notice of Termination.  Lessor shall
give Adjacent Lessor and Prudential notice if the Lease is terminated for any
reason, whether by Lessor’s election upon a Lease default or through operation
of law.  Adjacent Lessor and Prudential have sixty (60) days from receipt of
such notice to enter into a new lease with Lessor on terms identical to the
Lease except that Adjacent Lessor or Prudential, at Prudential’s sole election,
is the Lessee.  Adjacent Lessor or Prudential shall exercise its right to a new
lease by giving notice to Lessor and paying the amounts listed in Lessor’s
statement, which payment shall be without prejudice to Adjacent Lessor’s or
Prudential’s right to contest the amounts paid.  Upon Adjacent Lessor’s or
Prudential’s exercise of its right to a new Lease, Lessor covenants to execute
such deeds and assignments as may be necessary or desirable to convey title to
improvements, fixtures, personal property and all other rights appurtenant to
the Property to Adjacent Lessor or Prudential which Lessee had ownership under
the Lease.  The obligations under this paragraph shall survive the termination
of the Lease.

 

--------------------------------------------------------------------------------


 

9.                                       Adjacent Lessor and Prudential not in
Possession.  Lessor agrees that unless Adjacent Lessor or Prudential acquires
the Lessee’s interest through foreclosure of Adjacent Lessor’s security interest
in the Lease or a new lease as provided in this Amendment, neither Adjacent
Lessor nor Prudential has any obligation under the Lease and has no obligation
to cure any defaults.

 

10.                                 Amendments of Lease.  Lessor shall not agree
to any mutual termination nor accept any surrender of the Lease (except upon the
expiration of the term of the Lease as provided for in the Lease) nor shall
Lessor consent to any material amendment or modification of the Lease, without
the prior written consent of Adjacent Lessor and Prudential.

 

11.                                 Reliance.  The Lessor makes this Amendment
with knowledge that Adjacent Lessor and Prudential are relying upon it in
connection with an extension of the Adjacent Lease term and Prudential’s loan to
Adjacent Lessor.

 

12.                                 Notices.  All notices, demands, requests and
other communications made hereunder shall be in writing and shall be properly
given and deemed delivered on the date of delivery if sent by personal delivery
or nationally recognized overnight courier and on the third business day
following mailing if sent by certified or registered mail, postage prepaid,
return receipt requested, as follows:

 

If to Lender:

 

Prudential Mortgage Capital Company LLC

 

 

100 Mulberry Street

 

 

Gateway Center Four, 8th Floor

 

 

Newark, New Jersey 07102

 

 

Attention: Capital Markets Group and Conduit Lending Program

 

 

 

With copy to:

 

Prudential Asset Resources

 

 

2200 Ross Avenue, Suite 4900E

 

 

Dallas, TX 75201

 

 

Attention: Conduit Loans (Loan No. 406106110)

 

 

 

If to Adjacent Lessor:

 

BOIN Properties, LLC

 

 

Attn: Nancy Vernon

 

 

P.O. Box 5787

 

 

Bend, OR 97708

 

 

 

If to Lessor:

 

DLS Investments, LLC

 

 

Attn: Douglas L. Schmick

 

 

3935 SW 91st Avenue

 

 

Portland, OR 97225

 

 

 

If to Lessee:

 

McCormick & Schmick Restaurant Corp.

 

 

Attn: Saed Mohseni, CEO

 

 

720 SW Washington Street, Suite 550

 

 

Portland, OR 97205

 

--------------------------------------------------------------------------------


 

With copy to:

 

David Gruber, Esq.

 

 

Salamon, Gruber, Newman & Blaymore, P.C.

 

 

97 Powerhouse Road, Suite 102

 

 

Roslyn Heights, NY 11577-2016

 

13.                                 Additional Terms.

 

13.1                           Except as amended in this Amendment, the terms of
the Lease remain in full force and are ratified by the parties.

 

13.2                           The agreements herein contained shall bind and
inure to the benefit of the successors and assigns in interest of the parties
hereto.

 

13.3                           This Amendment may be executed in any number of
counterparts, each of which shall be effective only upon delivery and thereafter
shall be deemed an original, and all of which shall be taken to be one and the
same instrument, for the same effect as if all parties hereto had signed the
same signature page.  Any signature page of this Amendment may be detached from
any counterpart of this Amendment without impairing the legal effect of any
signatures thereon and may be attached to another counterpart of this Amendment
identical in form hereto but having attached to it one or more additional
signature pages.

 

The rest of this page is left blank intentionally.

 

--------------------------------------------------------------------------------


 

DATED as first above written.

 

 

DLS INVESTMENTS, LLC

 

 

 

 

 

 

By:

/s/DOUGLAS SCHMICK

 

 

name:

Douglas L. Schmick

 

 

title:

Managing Member

 

 

 

 

 

McCORMICK & SCHMICK RESTAURANT CORP., a Delaware
corporation

 

 

 

 

 

 

By:

/s/SAED MOHSENI

 

 

name:

Saed Mohseni

 

 

title:

Chief Executive Officer

 

 

 

 

CONSENTED TO and relied upon by:

 

 

 

 

 

 

PRUDENTIAL MORTGAGE CAPITAL COMPANY LLC, a Delaware
limited liability company

 

 

 

 

 

 

 

By:

/s/KIRK SCHAFFER

 

 

 

Kirk Schaffer, its Vice President

 

 

 

 

 

 

 

BOIN PROPERTIES, LLC, an Oregon limited liability company

 

 

 

 

By:

/s/ WILLIAM P. MCCORMICK

 

 

 

William P. McCormick, Manager

 

--------------------------------------------------------------------------------

 